Exhibit 99.2 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. FINANCIAL STATEMENTS DECEMBER 31, 2 (UNAUDITED) SICHUAN XINTAI PHARMACEUTICAL CO., LTD. INDEX TO THE FINANCIAL STATEMENTS BALANCE SHEETS AS OF DECEMBER 31, 2009 (UNAUDITED) AND JUNE 30, 2009 1 STATEMENTS OF INCOME FOR THE SIX MONTHS ENDED DECEMBER 31, 2009 AND 2008 (UNAUDITED) 2 STATEMENTS OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED DECEMBER 31, 2(UNAUDITED) 3 STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2(UNAUDITED) 4 NOTES TO FINANCIAL STATEMENTS 5-18 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. BALANCE SHEETS (IN US DOLLARS) December 31, 2009 June 30, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash & cash equivalents $ 104,271 $ 620,596 Accounts receivable, net of allowance for doubtful accounts 4,913,640 3,582,261 Other receivables, net of allowance for doubtful accounts 214,495 39,877 Inventories 9,752 59,693 Advance to vendors 339,295 1,077,677 Deferred tax assets 282,578 360,302 Loans to outside parties 181,090 - Due from shareholder 86,890 111,155 Total current assets 6,132,011 5,851,561 Property, plant and equipment, net 117,451 91,259 Long-term loans to outside parties 1,083,931 1,129,944 Long-term loans to related party 1,438,704 1,358,843 Other Asset 1,453,449 1,452,664 Total Assets $ 10,225,546 $ 9,884,271 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,318,221 $ 8,123,101 Advance from customers 804,832 752,784 Other payable and accured liabilities 124,509 96,254 Taxes payable 1,444,805 499,285 Loan from unrelated party 86,246 - Due to shareholder 342,355 - Total current liabilities 8,120,968 9,471,424 Long-term liabilities - 86,199 Total Liabilities 8,120,968 9,557,623 Shareholders' equity Capital contribution 250,973 250,973 Retained earnings 2,298,643 521,449 Accumulated other comprehensive loss (445,038 ) (445,774 ) Total shareholders' equity 2,104,578 326,648 Total Liabilities and Shareholders' Equity $ 10,225,546 $ 9,884,271 The accompanying notes are in integral part of these financial statements. 1 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF INCOME (UNAUDITED) (IN US DOLLARS) For The Six Months Ended December 31, 2009 2008 Revenues $ 9,653,544 $ 7,557,227 Cost of sales 7,036,308 5,877,309 Gross profit 2,617,236 1,679,918 Operating expenses Selling and distribution expenses 381,344 209,794 General and administrative expenses 164,162 145,263 Total operating expenses 545,506 355,057 Operating income 2,071,730 1,324,861 Other income (expenses) Interest expenses (5,535 ) (585 ) Other (expenses) income 308,966 (1,506 ) Total other income (expenses) 303,431 (2,091 ) Income before income taxes 2,375,161 1,322,770 Provision for income taxes 597,967 330,692 Net income $ 1,777,194 $ 992,078 Other comprehensive loss Foreign currency translation adjustment 736 (8,700 ) Comprehensive income $ 1,777,930 $ 983,378 Basic and diluted income per common share Basic $ 0.89 $ 0.50 Diluted $ 0.89 $ 0.50 Weighted average common shares outstanding Basic 2,000,000 2,000,000 Diluted 2,000,000 2,000,000 The accompanying notes are in integral part of these financial statements. 2 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF SHAREHOLDERS' EQUITY FOR THE SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) (IN US DOLLARS) Accumulated Other Capital RetainedEarnings Comprehensive Loss Total Balance at June 30, 2008 $ 250,973 $ (1,870,146 ) $ (439,037 ) $ (2,058,210 ) Net income for the period 992,078 992,078 Foreign currency translation adjustments (8,700 ) (8,700 ) Balance at December 31, 2008 250,973 (878,068 ) (447,737 ) (1,074,832 ) Balance at June 30, 2009 250,973 521,449 (445,774 ) 326,648 Net income for the period 1,777,194 1,777,194 Foreign currency translation adjustments 736 736 Balance at December 31, 2009 $ 250,973 $ 2,298,643 $ (445,038 ) $ 2,104,578 The accompanying notes are in integral part of these financial statements. 3 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF CASH FLOWS (UNAUDITED) (IN US DOLLARS) For The Six Months Ended December 31, 2009 2008 Cash flows from operating activities Net income $ 1,777,194 $ 992,078 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 7,662 2,767 Allowance for doubtful accounts (311,576 ) 28,668 Changes in assets and liabilities: (Increase) decrease in - Accounts receivables (1,140,128 ) (511,868 ) Other receivable (51,862 ) 79,360 Inventories 49,958 (619,612 ) Advance to vendors 738,733 33,492 Prepaid expenses - 17,352 Deferred tax asset 77,894 330,692 Loans to outside parties (134,424 ) (423,967 ) Other asset - 631,600 Increase (decrease) in - Accounts payable (2,808,388 ) (171,869 ) Advance from customers 51,625 402,682 Other payables and accrued liabilities 28,195 52,678 Taxes payable 944,953 (40,908 ) Net cash provided by (used in) operating activities (770,164 ) 803,145 Cash flows from investing activities Aquisition of fixed assets (33,796 ) (49,805 ) Net cash used in investing activities (33,796 ) (49,805 ) Cash flows from financing activities Repayment of related party loans (79,102 ) (939,219 ) Proceeds (payments) from (to) shareholders 366,564 (101,897 ) Net cash provided by (used in) financing activities 287,462 (1,041,116 ) Effect of exchange rate changes on cash and cash equivalents 173 1,257 Net decrease in cash and cash equivalents (516,325 ) (286,519 ) Cash and cash equivalents, beginning of year 620,596 361,000 Cash and cash equivalents, end of period $ 104,271 $ 74,481 Supplemental disclosures of cash flow information: Interest paid $ - $ - Income taxes paid $ - $ - The accompanying notes are in integral part of these financial statements. 4 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. NOTES TO FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Note 1.ORGANIZATION AND BASIS OF PRESENTATION Sichuan Xintai Pharmaceutical Co., Ltd. (“Xintai” or the “Company”), was incorporated in
